Citation Nr: 1114411	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD) with generalized anxiety disorder, prior to December 19, 2008.

2.  Entitlement to an initial disability rating, in excess of 50 percent, for PTSD with generalized anxiety disorder, from December 19, 2008.

3.  Entitlement to an initial disability rating in excess of 10 percent for trochanteric bursitis, right hip, with iliotibial band syndrome.  

5.  Entitlement to an initial disability rating in excess of 10 percent for trochanteric bursitis, left hip, with iliotibial band syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1998 to December 2000 and June 2004 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  In that decision, the RO granted service connection for PTSD, rated as 30 percent disabling, effective December 6, 2006; service connection for trochanteric bursitis, right hip, with iliotibial band syndrome, rated as 10 percent disabling, effective December 6, 2006; and service connection for trochanteric bursitis, left hip, with iliotibial band syndrome, rated as 10 percent disabling, effective December 6, 2006.  

The Board notes that in a subsequent rating decision, dated September 2009, the RO increased the Veteran's rating, with regard to her claim for PTSD, to 50 percent disabling, effective December 19, 2008.  Because less than the maximum available benefit for a schedular PTSD rating was awarded and because the increase was not granted effective from the initial date that service connection was awarded, the issue is properly before the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will address whether a rating in excess of 30 percent is warranted prior to December 19, 2008 and whether a rating in excess of 50 percent is warranted from December 19, 2008.





FINDINGS OF FACT

1.  The evidence of record shows that the Veteran has flattened affect and depressed mood, problems sleeping, nightmares, intrusive thoughts, irritability, difficulty concentrating, panic attacks, some memory impairment, hypervigilance, suicidal thoughts, and occasional obsessive behavior, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas or total occupational and social impairment prior to December 19, 2008.

2.  The evidence of record shows that the Veteran has flattened affect and depressed mood, problems sleeping, nightmares, intrusive thoughts, irritability, difficulty concentrating, panic attacks, some memory impairment, hypervigilance, suicidal thoughts, and occasional obsessive behavior, but does not show that the symptomatology associated with the Veteran's service-connected PTSD more closely approximates occupational and social impairment with deficiencies in most areas or total occupational and social impairment from December 19, 2008.

3.  The Veteran's trochanteric bursitis, right hip, with iliotibial band syndrome has been manifested throughout this appeal by flexion limited to no less than 90 degrees and abduction limited to 20 degrees; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability.

4.  The Veteran's trochanteric bursitis, left hip, with iliotibial band syndrome has been manifested throughout this appeal by flexion limited to no less than 90 degrees and abduction limited to 20 degrees; there is no competent evidence of ankylosis, a flail joint, or impairment of the femur associated with this disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent, but not greater, for the Veteran's service-connected PTSD have been met prior to December 19, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation greater than 50 percent for the Veteran's service-connected PTSD have not been met from December 19, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).  

3.  The criteria for an initial evaluation in excess of 10 percent, for trochanteric bursitis, right hip, with iliotibial band syndrome, have not been met for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252 (2010).

4.  The criteria for an initial evaluation, in excess of 10 percent, for trochanteric bursitis, left hip, with iliotibial band syndrome, have not been met for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5252 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the Veteran's initial service connection claims.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The August 2006 letter provided this notice to the Veteran.

The Board observes that the August 2006 letter was sent to the Veteran prior to the April 2007 rating decision granting service connection for PTSD and trochanteric bursitis, bilateral hips, with iliotibial band syndrome.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the August 2006 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2010) and Dingess, supra.  Additionally, the Board notes further that additional VCAA notice on the Veteran's claims for higher ratings was sent to the Veteran in May 2008 although not required for the reasons stated herein.

In light of the above, the Board concludes that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment, VA treatment, and private treatment records are associated with the claims folder.

VA examinations with respect to the issues on appeal were provided in March 2007 and December 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2010).  The Board finds that the VA examinations are adequate, as collectively they are predicated on a full reading of service and VA medical records in the Veteran's claims file.  The examinations consider all of the pertinent evidence of record and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence [she] should submit to substantiate [her] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.





Analysis

I.  PTSD with Generalized Anxiety Disorder

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then-current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's PTSD.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service- connected claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

As discussed in the above Introduction, the Veteran was granted service connection for PTSD with generalized anxiety disorder in April 2007 and assigned a 30 percent disability rating, effective December 6, 2006.  The Veteran appealed this initial disability rating, and in a September 2009 rating decision, the rating for the Veteran's PTSD was increased to 50 percent, effective December 19, 2008.  

In evaluating this appeal, the Board has considered the propriety of each of these disability rating assignments.  Additionally, it has considered whether the stages (or effective dates) assigned to these ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons discussed in more detail below, the Board has carefully reviewed the medical and lay evidence of record and finds that the competent evidence both prior to and since December 19, 2008, the Veteran's service-connected PTSD was characteristic of impairment warranting 50 percent disability rating.  As such the Board finds that the Veteran's PTSD warrants an increase in rating for the period prior to December 19, 2008, but no increase for the period from December 19, 2008.  

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Under that diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2010).

A 50 percent rating is assigned when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology and its impact on the Veteran's social and occupational functioning, the evidence of record contains a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness'" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a 'formula' that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).
A.  Prior to December 19, 2008

The Veteran was assigned a 30 percent disability evaluation for PTSD with generalized anxiety disorder for the period prior to December 19, 2008.  Under the relevant diagnostic code, as stated above, a 30 percent rating is assigned when the Veteran exhibits occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)  The Veteran asserts that a higher disability rating should be assigned for this period.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a 50 percent evaluation, but no more, for PTSD for the period prior to December 19, 2008.  The Board notes that the competent medical evidence of record for the period of October 2006 to April 2008, including the October 2006 private treatment report, various VA psychological treatment notes and a March 2007 VA psychological examination, shows that the Veteran's mental health examiners have routinely characterized her mood as depressed with an anxious affect, and that the Veteran has difficulty dealing with her military experiences and anything that reminds her of her military experiences.  The Board notes that the Veteran suffers from nightmares that affect her ability to sleep.  As a result of her inability, at times, to sleep, the Veteran suffers from fatigue and decreased energy.  

Initially, the Board notes the October 2006 private treatment note that reveals that the Veteran had a dysphoric mood, depressed affect, some recent and remote memory issues, insomnia, poor appetite and decreased energy.  The Board notes that the private examiner diagnosed the Veteran with bipolar disorder.  

The Board further notes VA psychological treatment notes dating April 2007 and March 2008 which note the Veteran's trust issues, low self esteem, crying spells, a nervous stomach, nightmares, intrusive thoughts and avoidance of anything that reminds the Veteran of her service.  Specifically the March 2008 outpatient assessment note reveals that the Veteran occasionally has angry outbursts, no energy or interest in activities, trouble concentrating, feelings of guilt, nightmares, avoidance and feelings of detachment, restricted range of emotion, a nervous stomach, hypervigilance, and frequent panic attacks.  

The Board notes that on VA examination dated March 2007, the examiner noted that the Veteran suffered from a depressed and anxious mood, insomnia, fatigue, excessive worry and feelings of guilt, crying spells and emotional exhaustion associated with low appetite and weight loss, angry outbursts, difficulty concentrating, and frequent panic attacks.  Additionally, the examiner noted that the Veteran had occasional thoughts of suicide, but no specific plan.  The Veteran also noted that she obsessed over her house being clean.  The foregoing symptoms indicate a 50 percent disability rating and therefore the Board finds that a 50 percent disability rating is appropriate for the period prior to December 19, 2008.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, the Board notes that the record indicates that the Veteran is currently working as a military recruiter, a job she has held since approximately June 2008.  The Veteran noted in the March 2008 outpatient assessment that she had been working as a recruiter for 9 months but further noted that she had worked at 3 other jobs since her discharge in December 2000.  The Veteran stated that her PTSD interfered with her employment in that she is easily frustrated with the people she works with, occasionally forgets the names of clients and appointments, and has trouble concentrating.  In regards to social relationships, during the period under consideration, the Veteran had few social interactions other than with a boyfriend, and her two children.  The Veteran stated several times in the record that she has trust issues, particularly with women, and therefore did not interact much socially.

The Board notes that the overall symptomatology associated with the Veteran's PTSD does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced spatial disorientation, speech intermittently illogical, obscure, or irrelevant, near continuous panic, or shown neglect of personal appearance or hygiene due to her service-connected PTSD.  The Board acknowledges that the private and VA examination reports note that the Veteran does occasionally engage in ritualistic obsessions, angry outbursts, and suicidal ideation.  With regard to suicidal ideation, the Veteran has stated that she did attempt to commit suicide by overdose while on active duty, but that she would not do that now because her children depend on her.  In this regard the Board notes that while the Veteran thinks about suicide, she does not have a plan to commit suicide.  With regard to obsessive behavior the Board notes the Veteran's comments at the March 2007 VA examination that she is obsessive about having a clean house, but there is no indication that the Veteran's need for a clean house interferes with routine activities.  Additionally it is noted that while the Veteran is easily irritated and has angry outbursts the Veteran does not react violently during these outbursts.  Finally, while the Board acknowledges that the Veteran socializes very little, and has few close friends, she has not shown an inability to establish and maintain effective relationships as shown by her relationships with her children and a boyfriend.  As such, the Board finds that the Veteran's symptomatology does not more closely approximate the schedular criteria for the 70 percent disability rating.

The Board further observes that the next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that she has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, her overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF scores of 55 and 56 by the private and VA examiners which indicates that the Veteran has some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Upon review of the competent evidence, the Board finds that the GAF scores of 55 and 56 are consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits moderate symptoms or moderate difficulty in social functioning as indicated by the private and VA treatment records dating from October 2006 to April 2008.  Accordingly, such characterization more closely approximates the schedular criteria associated with the herein assigned 50 percent evaluation for the Veteran's PTSD prior to December 19, 2008.

In sum, the evidence of record demonstrates that the Veteran maintains a few familial and social relationships.  The record also demonstrates that she is able to function independently, and has no delusions or cognitive impairment.  She does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and intrusive thoughts, occasional obsessional rituals and suicidal ideation.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 50 percent rating for the appeal period prior to December 19, 2008.  Entitlement to an initial rating of 50 percent, prior to December 19, 2008, on a schedular basis is therefore warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

B.  From December 19, 2008

The Veteran was assigned a 50 percent disability evaluation for PTSD for the period from December 19, 2008.  Under the relevant diagnostic code, as stated above, a 50 percent rating is assigned when the Veteran exhibits evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's currently assigned 50 percent rating is appropriate and that an increase in disability rating for the period since December 19, 2008 is unwarranted.  The Board notes that the competent medical evidence of record for the period of December 2008 to October 2009, including VA treatment notes and a December 2008 VA psychological examination, shows that the Veteran's mental health examiners have routinely characterized her mood as depressed and anxious, and that the Veteran has difficulty dealing with her military experiences.  The competent medical evidence shows that the Veteran suffers from nightmares and intrusive thoughts that affect her ability to sleep.  The Veteran is easily irritated, detached, hypervigilant, and easily startled.  The record further shows that the Veteran has difficulty concentrating, a loss of interest in most activities, daily panic attacks, and angry outbursts.  

VA psychological treatment notes dating from April 2009 to October 2009 indicate that the Veteran has crying spells, nightmares, daily panic attacks, problems concentrating, anhedonia, intrusive thoughts, hypervigilance, hyperstartle reflex, detachment issues, feelings of guilt, and angry outbursts.  The December 2008 VA psychological examination revealed that the Veteran suffers from nightmares which cause sleep disturbance, depression, diminished concentration and memory, crying spells, loss of appetite leading to weight loss, fatigue, and occasional suicidal thoughts.  The foregoing symptoms indicate a 50 percent disability rating and therefore the Board finds that the currently assigned 50 percent disability rating is appropriate for the period from December 19, 2008.

As for evidence of difficulty in establishing and maintaining effective work and social relationships, a symptom which suggests a 50 percent rating or higher, as noted above that the record indicates that the Veteran is currently working as a military recruiter, a job she has held since approximately June 2008.  The Veteran states that her PTSD interferes with her employment in that she is easily frustrated with the people she works with, occasionally forgets the names of clients and appointments, and has trouble concentrating.  In regards to social relationships, during the period under consideration, the Veteran has few social interactions other than with her two children.  The Veteran stated at the December 2008 VA examination that she had broken up with her boyfriend because he could no longer deal with her depression.  As noted above, the Veteran stated several times in the record that she has trust issues, particularly with women, and therefore does not interact much socially.

The Board notes that the overall symptomatology associated with the Veteran's PTSD since December 19, 2008 does not more closely approximate the schedular criteria required for the next higher 70 percent disability rating.  The medical evidence does not show that the Veteran has experienced spatial disorientation, speech intermittently illogical, obscure, or irrelevant, near continuous panic, or shown neglect of personal appearance or hygiene due to her service-connected PTSD.  The Board acknowledges that the VA treatment reports and the VA psychological examination report notes that the Veteran does engage in angry outbursts, and suicidal ideation.  With regard to suicidal ideation, the Veteran states that she has thoughts of suicide, but no plan.  Additionally the Board notes that while the Veteran is easily irritated and has angry outbursts the Veteran does not react violently during these outbursts.  Finally, while the Board acknowledges that the Veteran socializes very little, and has few close friends, she has not shown an inability to establish and maintain effective relationships as shown by her relationship with her children.  As such, the Board finds that the Veteran's symptomatology does not more closely approximate the schedular criteria for the 70 percent disability rating.

The Board further observes that the next higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 100 percent evaluation or higher.  In this regard, the Board notes that the Veteran's medical records do not contain evidence which supports a finding that she has gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation as to time or place, or memory loss for names of close relatives, own occupation, or own name.  Accordingly, her overall symptomatology does not more closely approximate the schedular criteria for the 100 percent disability rating.

Additionally, the Board notes that the Veteran was assigned a GAF score of 51 by the December 2008 VA examiner which indicates that the Veteran has some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Board acknowledges that the Veteran was assigned a GAF score of 50 in various VA treatment notes which reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Upon review of the competent evidence, however, the Board finds that the GAF score of 51 is more consistent with the medical evidence of record that addresses the Veteran's actual symptoms and level of functioning.  The Board notes that the medical evidence more typically exhibits moderate symptoms or moderate difficulty in social functioning as indicated by the records dating from December 2008 to October 2009.  Accordingly, such characterization more closely approximates the schedular criteria associated with the herein assigned 50 percent evaluation for the Veteran's PTSD since December 19, 2008.

In sum, the evidence of record demonstrates that the Veteran maintains a few familial relationships.  The record also demonstrates that she is able to function independently, and has no delusions or cognitive impairment.  She does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and intrusive thoughts, occasional obsessional rituals and suicidal ideation.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 50 percent rating for the appeal period since December 19, 2008 and as such an initial rating, in excess of 50 percent, on a schedular basis for the period from December 19, 2008 is therefore unwarranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

As a final note, the Board acknowledges the Veteran's own statements that she is entitled to higher disability ratings.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  However, while the Board notes that the Veteran is competent to provide evidence regarding symptomatology, she is not competent to provide an opinion regarding the severity of her symptomatology.  Such evidence must come from a medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The evidence does show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a 50 percent rating for both of the appeal periods.  Therefore, a staged rating is not necessary and the Board finds that a 50 percent rating is appropriate for the entire appeal period.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for PTSD shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is employed and while the Veteran asserts that her PTSD interferes with her employment, the overall evidence does not indicate that her PTSD by itself has caused marked interference with her employment.  Furthermore, the medical record does not show that the Veteran's PTSD has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

Under the above circumstances, the Board finds that the evidence supports the Veteran's claim for an initial evaluation for PTSD, in excess of 30 percent, for the appeal period prior to December 19, 2008, but, as discussed above, a preponderance of the evidence is against a higher evaluation than is herein assigned for the appeal period prior to December 19, 2008.  Additionally, the Board has considered the benefit of the doubt rule and determined that the claim for entitlement to an initial rating in excess of 30 percent, for PTSD prior to December 19, 2008, must be granted.  However, the Board finds that the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for PTSD for the period from December 19, 2008.  As such, the benefit-of-the-doubt rule does not apply, and the claim for an initial rating in excess of 50 percent for PTSD since December 19, 2008 must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Trochanteric Bursitis with Iliotibial Band Syndrome

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010). 

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  As such, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2010) provide the criteria for rating hip and thigh disabilities.  The Veteran's trochanteric bursitis with iliotibial band syndrome, is currently rated as 10 percent disabling for each hip under Diagnostic Code 5252.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5250, a 60 percent disability rating applies where the Veteran has favorable ankylosis of the hip, in flexion at an angle between 20 and 40, and slight adduction or abduction.  A 70 percent disability rating applies where the Veteran has intermediate ankylosis of the hip.  A 90 percent disability rating, as well as special monthly compensation, applies where the Veteran has unfavorable or extremely unfavorable ankylosis of the hip. Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5251, a 10 percent disability rating applies where the Veteran has limitation of extension of the thigh to 5 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 45 degrees.  A 20 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 30 degrees.  A 30 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 20 degrees.  A 40 percent disability rating applies where the Veteran has limitation of flexion of the thigh to 10 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5253, a 10 percent disability rating applies where the Veteran has limitation of rotation of the thigh, and cannot toe-out more than 15 degrees with the affected leg.  A 10 percent disability rating also applies where the Veteran has limitation of adduction of the thigh such that the Veteran cannot cross her legs.  A 20 percent disability rating applies where the Veteran has limitation of abduction of the thigh, and motion is lost beyond 10 degrees.

According to VA standards, full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction.  See 38 C.F.R. § 4.71, Plate II.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5254, an 80 percent disability rating applies where the Veteran has a flail joint of the hip.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 10 percent disability rating applies where the Veteran has malunion of the femur with a slight knee or hip disability.  A 20 percent disability rating applies where the Veteran has malunion of the femur with a moderate hip disability.  A 30 percent disability rating applies where the Veteran has malunion of the femur with a marked hip disability.  A 60 percent disability rating applies where the Veteran has a fracture of the surgical neck of the femur, with a false joint.  A 60 percent disability rating also applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and where weightbearing is preserved with the aid of a brace.  An 80 percent disability rating applies where the Veteran has a fracture of the shaft or anatomical neck of the femur with nonunion, and with loose motion (spiral or oblique fracture).

The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran was afforded VA examinations which considered her trochanteric bursitis with iliotibial band syndrome, right and left hips, dated March 2007 and December 2008.  The Veteran complained of pain in both hips while sitting, standing, and walking that increased with repetitive motion.  The Veteran noted that her left hip pain was more severe than the pain in her right hip.  The examiner in the March 2007 VA examination noted that the Veteran could perform the acts of daily living and did not have to use a cane, a walker, or braces.  The Veteran's pain was greatest at her proximal femurs and radiated down her thighs laterally to her knees.  The December 2008 VA examination noted some tenderness to palpation.  

Upon physical examination in March 2007, the Veteran exhibited the following range of motion in her hips, bilaterally:  flexion of 90 degrees, extension of 0 degrees, abduction of 20 degrees, and adduction of 10 degrees.  The examiner noted that the Veteran experienced increased pain upon repetitive motion but this did not limit her range of motion.  The examiner further noted that the Veteran experienced pain in both hips throughout the entire range of motion examination with exquisite tenderness over the greater trochanter area bilaterally.  X-rays taken in conjunction with the examination revealed a normal right hip and probable large bone island with left femoral neck for the left hip.  

Subsequently at the December 2008 VA examination the Veteran exhibited the following range of motion in her hips, bilaterally:  flexion of 120 degrees with pain starting at 110 degrees, extension of 0 to 20 degrees with pain starting at 20 degrees, abduction of 40 degrees with pain starting at 30 degrees, external rotation of 50 degrees with pain starting at 50 degrees, and internal rotation of 30 degrees with pain starting at 30 degrees.  The examiner further noted that pain limited the Veteran's range of motion by at least 2 degrees and that he was unable to get the Veteran's full range of motion because the Veteran appeared to be in extreme pain during the examination as evidenced by guarding of joint and facial grimacing.  The examiner further noted that the Veteran had no erythema or edema present in her hips and there was no muscle atrophy.  

A May 2008 private treatment report regarding the Veteran's right hip notes tenderness to palpation and revealed a range of motion of flexion of 115 to 120 degrees, external rotation of 60 degrees and internal rotation of 30 degrees.  X-rays of the right hip taken in conjunction with the May 2008 private examination showed no evidence of joint space narrowing or underlying dysplasia.  

The Board further notes that the record contains several MRI reports, dating May 2006 and October 2008.  The May 2006 MRI revealed mild degenerative changes of the hips bilaterally while the October 2008 MRI revealed a small tear of the posterior, superior labrum with no evidence of abductor tendon pathology in the left hip.  

The Board acknowledges the Veteran's lay statements noting that the examination results are inadequate because neither her pain or changes in range of motion due to repetitive motion were taken into account.  However, the Board notes that the examination reports do address the Veteran's pain as well as the effects of repetitive motion with regard to the range of motion of her hips.  Moreover, while the Veteran is competent to report that she experiences limitations in range of motion due to pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), there is no indication in the record that she has the requisite medical knowledge and training to accurately assess the number of degrees of motion lost, nor is there any indication that she utilized a measurement device such as a goniometer to arrive at her lay assessment.  See 38 C.F.R. § 4.46 (2010).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In the present case, the record contains range of motion findings that were obtained in conjunction with treatment and evaluation by medical professionals.  And although there is no express notation indicating that a goniometer was used to obtain any of these findings, these range of motion findings should be afforded significantly more weight in evaluating the Veteran's right hip disability than her own lay assessment of mobility.  In this regard, these range of motion were provided by medical professionals with training and experience relevant to providing an accurate measurement of limitation of motion.  Therefore, even if a goniometer was not used to obtain these measurements, the Board finds these estimates to be more accurate than the Veteran's own lay assessment.  Furthermore, the range of motion findings contained in the medical evidence of record considers whether flexion is additionally limited by factors such as pain, weakness, or fatigability (lack of endurance).  Thus, they are an accurate representation of a worst-case picture of the Veteran's trochanteric bursitis, right and left hip, with iliotibial band syndrome disability.  See Johnson, 9 Vet. App. at 10; 38 C.F.R. §§ 4.40, 4.45.  With consideration of the foregoing, and in light of the fact that none of the competent medical evidence throughout this appeal reflects flexion limited to 45 degrees or less, the Board concludes that an increased disability rating in excess of 10 percent is not warranted under Diagnostic Code 5252.  The remainder of the Board's analysis will focus on whether entitlement to a higher initial disability rating is warranted pursuant to alternative diagnostic criteria.

In this case with regard to the Veteran's trochanteric bursitis, right and left hip, with iliotibial band syndrome, as noted above, a number of diagnostic codes are available for consideration in addition to Diagnostic Code 5252.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 5255 (2010).  Most relevant to the present appeal, however, are Diagnostic Code 5251 (limitation of extension of the thigh) and Diagnostic Code 5253 (impairment of thigh).  Conversely, Diagnostic Codes 5250, 5254, and 5255 are not for application because there is no competent medical or lay evidence that the Veteran has ankylosis or a flail hip joint, nor is there competent evidence of any fracture or malunion of the Veteran's right or left femur.

Diagnostic Code 5251 provides for a maximum 10 percent disability rating when there is evidence of extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).  In the present case, the Veteran's treatment and examination reports reflect that the Veteran exhibits extension of 0 to 20 degrees as noted on both the March 2007 and December 2008 VA examinations.  Moreover, the Veteran is currently assigned a 10 percent rating in each hip and Diagnostic Code 5251 would therefore not provide for a higher rating.  Additionally, the Board notes that Diagnostic Code 5251 and 5252 both contemplate limitation of motion of the hip joint.  To assign separate disability ratings would therefore constitute pyramiding. See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261- 62. 

Turning to Diagnostic Code 5253, which pertains to an impairment of the thigh, the competent evidence of record does not support a rating in excess of the currently assigned 10 percent disability rating.  A maximum 20 percent disability rating is warranted when there is evidence of limitation of abduction in which the degrees of motion lost is beyond 10 degrees.  38 C.F.R. § 4.71a Diagnostic Code 5253 (2010).  The Rating Schedule clearly shows that full abduction contemplates 45 degrees of motion.  38 C.F.R. § 4.71a, Plate II (2010)  The treatment and examination reports dated throughout this appeal indicate that the Veteran has been able to achieve at least 20 degrees of abduction bilaterally in her hip joints.  Since the rating criteria pertaining to Diagnostic Code 5253 also contemplate limitation of motion of the hip joint, to assign a separate disability rating under this diagnostic code would therefore constitute pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261- 62.  As the Veteran is currently assigned a 10 percent rating in each hip and Diagnostic Code 5253 would not provide for a higher rating, Diagnostic Code 5253 is also not for application. 

The currently assigned 10 percent disability rating takes into consideration all of the medical and lay evidence submitted throughout this appeal.  The Board acknowledges that the Veteran may feel entitled to a disability rating in excess of 10 percent for each hip.  However, as previously mentioned, a schedular disability rating in excess of 10 percent is only warranted if the competent evidence indicates that the Veteran's bilateral hip disability is characterized by flexion limited to 30 degrees or more, limitation of abduction in which the degrees of motion lost is beyond 10 degrees, ankylosis of the hip joint, a flail hip joint, or a fracture or malunion of the femur.  As such symptomatology is not shown by the present record, the preponderance of the evidence is against a schedular disability rating in excess of 10 percent at any time throughout this appeal.  See Fenderson, 12 Vet. App. at 126.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected trochanteric bursitis with iliotibial band syndrome for right and left hips, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hip disability with the established criteria found in the rating schedule for hip disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board notes that the record shows that the Veteran is employed and while the Veteran asserts that her bilateral hip disability interferes with her employment, the overall evidence does not indicate that her bilateral hip disability by itself has caused marked interference with her employment.  Furthermore, the medical record does not show that the Veteran's bilateral hip disability has necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

As a preponderance of the evidence is against the assignment of an increased evaluation, in excess of 10 percent, for the Veteran's trochanteric bursitis with iliotibial band syndrome, right and left hip.  As such the benefit-of-the-doubt rule does not apply and the Board finds that the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Prior to December 19, 2008, a 50 percent rating, but no more, is granted for PTSD with generalized anxiety disorder, subject to the law and regulations governing the payment of monetary benefits.

From December 19, 2008, an initial disability rating, in excess of 50 percent, for PTSD with generalized anxiety disorder from December 19, 2008, is denied.

An initial disability rating in excess of 10 percent for trochanteric bursitis, right hip, with iliotibial band syndrome is denied.  

An initial disability rating in excess of 10 percent for trochanteric bursitis, left hip, with iliotibial band syndrome is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


